Civil action to recover for personal injuries allegedly received by plaintiff while in act of boarding a moving truck of defendant resulting from actionable negligence of employee of defendant. Defendant denies (1) authority of his employee to invite plaintiff to ride, and (2) negligence of his employee in operation of truck, and pleads contributory negligence of plaintiff.
From judgment as of nonsuit at close of all the evidence plaintiff appeals to Supreme Court and assigns error.
If it should be conceded that there is evidence of negligence, and of authority of the employee of defendant, Hayes v. Creamery Co., 195 N.C. 113,141 S.E. 340, plaintiff, by his own testimony, brings himself within the general applicable rule that passengers who are injured while attempting to get on or off a moving train cannot recover for injury.Browne v. R. R., 108 N.C. 34, 12 S.E. 958; Carter v. R. R., 165 N.C. 244,81 S.E. 321; Stamey v. R. R., 208 N.C. 668, 182 S.E. 130;Wingate v. R. R., 220 N.C. 251, 17 S.E.2d 6.
Affirmed.